Exhibit Provident Announces 2009 First Quarter Results and May Cash Distribution News Release 07-09 May 7, 2009 All values are in Canadian dollars and conversion of natural gas volumes to barrels of oil equivalent (boe) are at 6:1 unless otherwise indicated. CALGARY, ALBERTA - Provident Energy Trust (Provident) (TSX-PVE.UN; NYSE-PVX) announces its 2009 first quarter interim financial and operating results and the May cash distribution of $0.06 per unit. “Provident achieved a payout ratio of 65 percent in the first quarter of 2009 despite a very challenging business environment,” said Provident President and Chief Executive Officer, Tom Buchanan. “Our Midstream business delivered EBITDA of $70 million, reflecting strong NGL sales volumes and a substantial recovery in margins since the fourth quarter of 2008.” First Quarter Summary · Funds flow from continuing operations decreased 35 percent to $84 million ($0.32 per unit) in the first quarter of 2009 compared to $130 million ($0.52 per unit) in the first quarter of 2008 primarily attributable to a sharp year-over-year decline in commodity prices, particularly in the Upstream business. · Unitholder distributions in the first quarter of 2009 were $0.21 per unit resulting in a payout ratio of 65 percent, compared to the 70 percent payout in the first quarter of 2008 when Provident distributed $0.36 per unit. · Provident maintained its financial flexibility during the first quarter with senior bank debt of $496 million (47 percent credit facility utilization), while total net debt was $749 million (including subordinated convertible debentures and net working capital), resulting in a net debt to trailing four quarters funds flow from continuing operations ratio of1.6 times. · Provident Midstream sold approximately 141,700 barrels per day (bpd) of natural gas liquids (NGL) in the first quarter of 2009, an increase of 4 percent from approximately 136,300 bpd in the first quarter of 2008 due primarily to the growing demand for condensate in the Redwater West business. · Provident Midstream generated earnings before interest, taxes, depletion, depreciation, accretion and other non-cash items (EBITDA) of $70 million in the first quarter of 2009, down 8 percent from $76 million in the first quarter of 2008 due to lower NGL sale prices partially offset by lower feedstock prices, higher sales volumes and an $11 million realized gain from the commodity price risk management program. · Provident Upstream produced approximately 24,600 barrels of oil equivalent per day (boed) in the first quarter of 2009, down 11 percent from 27,600 boed in the first quarter of 2008 due to naturally occurring production declines and the impact of the reduced 2009 capital program with spending focused on long term initiatives. · Provident Upstream generated funds flow from operations of $23 million, down 68 percent from $71 million in the same quarter of 2008. This decline is due to lower production volumes and lower field operating netbacks (reflecting a substantial drop in oil and natural gas prices), partially offset by a $9 million realized gain from the commodity price risk management program. Provident Energy 2009 First Quarter Results - 1 - May Cash Distribution The May cash distribution of $0.06 per unit is payable on June 15, 2009 and will be paid to unitholders of record as of May 21, 2009. The ex-distribution date will be May 19, 2009. The Trust’s current annualized cash distribution rate is $0.72 per trust unit. Based on the current annualized cash distribution rate and the closing price on May 6, 2009 of $6.20, Provident’s yield is approximately 12 percent. For unitholders receiving their cash distribution in U.S. funds, the May 2009 cash distribution will be approximately US$0.05 per unit based on an exchange rate of 0.8524. The actual U.S. dollar cash distribution will depend on the Canadian/U.S. dollar exchange rate on the payment date and will be subject to applicable withholding taxes. Provident Energy Trust is a Calgary-based, open-ended energy income trust that owns and manages an oil and gas exploitation and production business and a natural gas liquids midstream services and marketing business. Provident’s energy portfolio is located in some of the most stable and predictable producing regions in Western Canada. Provident provides monthly cash distributions to its unitholders and trades on the Toronto Stock Exchange and the New York Stock Exchange under the symbols PVE.UN and PVX, respectively. This document contains certain forward-looking statements concerning Provident, as well as other expectations, plans, goals, objectives, information or statements about future events, conditions, results of operations or performance that may constitute “forward-looking statements” or “forward-looking information” under applicable securities legislation. Such statements or information involve substantial known and unknown risks and uncertainties, certain of which are beyond Provident’s control, including the impact of general economic conditions in Canada and the United States, industry conditions, changes in laws and regulations including the adoption of new environmental laws and regulations and changes in how they are interpreted and enforced, increased competition, the lack of availability of qualified personnel or management, pipeline design and construction, fluctuations in commodity prices, foreign exchange or interest rates, stock market volatility and obtaining required approvals of regulatory authorities. Such forward-looking statements or information are based on a number of assumptions which may prove to be incorrect.In addition to other assumptions identified in this news release, assumptions have been made regarding, among other things, commodity prices, operating conditions, capital and other expenditures, and project development activities. Although Provident believes that the expectations reflected in such forward-looking statements or information are reasonable, undue reliance should not be placed on forward-looking statements because Provident can give no assurance that such expectations will prove to be correct.Forward-looking statements or information are based on current expectations, estimates and projections that involve a number of risks and uncertainties which could cause actual results to differ materially from those anticipated by Provident and described in the forward-looking statements or information. The forward-looking statements or information contained in this news release are made as of the date hereof and Provident undertakes no obligation to update publicly or revise any forward-looking statements or information, whether as a result of new information, future events or otherwise unless so required by applicable securities laws.The forward-looking statements or information contained in this news release are expressly qualified by this cautionary statement. Investor and Media Contact: Corporate Head Office: Dallas McConnell 2100, 250 –2nd Street SW Manager, Investor Relations Calgary, Alberta T2P 0C1 Phone (403) 231-6710 Phone: (403) 296-2233 Email: info@providentenergy.com Toll Free: 1-800-587-6299 Fax: (403) 264-5820 www.providentenergy.com Provident Energy 2009 First Quarter Results - 2 - Consolidated financial highlights Consolidated ($ 000s except per unit data) Three months ended March 31, 2009 2008 % Change Revenue (net of royalties and financial derivative instruments) from continuing operations $ 470,769 $ 702,215 (33 ) Funds flow from Provident Upstream operations (1) $ 22,827 $ 71,142 (68 ) Funds flow from Provident Midstream operations (1) 61,454 59,252 4 Funds flow from continuing operations (1) 84,281 130,394 (35 ) Per weighted average unit – basic and diluted (2) $ 0.32 $ 0.52 (38 ) Distributions to unitholders $ 54,511 $ 91,117 (40 ) Per unit $ 0.21 $ 0.36 (42 ) Percent of funds flow from continuing operations paid out as declared distributions 65 % 70 % (7 ) Net (loss) income $ (40,284 ) $ 33,616 - Per weighted average unit – basic and diluted (2) $ (0.16 ) $ 0.13 - Capital expenditures (continuing operations) $ 56,506 $ 84,582 (33 ) Oil and gas property acquisitions, net (continuing operations) $ 374 $ 9,019 Weighted average trust units outstanding (000s) - basic 259,391 252,919 3 - diluted (2) 259,391 252,923 3 Consolidated As at As at March 31, December 31, ($ 000s) 2009 2008 % Change Capitalization Long-term debt (including current portion) $ 758,152 $ 765,679 (1 ) Unitholders’ equity $ 1,549,116 $ 1,636,347 (5 ) (1) Represents cash flow from continuing operations before changes in working capital and site restoration expenditures.Effective in the first quarter of 2008, Provident's USOGP business was accounted for as discontinued operations. (2) Includes dilutive impact of unit options and convertible debentures. Provident Energy 2009 First Quarter Results - 3 - Operational highlights Three months ended March 31, 2009 2008 % Change Oil and Gas Production - continuing operations Daily production - Provident Upstream Crude oil (bpd) 10,710 12,287 (13 ) Natural gas liquids (bpd) 1,138 1,307 (13 ) Natural gas (mcfpd) 76,260 83,970 (9 ) Provident Upstream oil equivalent (boed) (1) 24,558 27,589 (11 ) Average realized price from continuing operations (before realized financial derivative instruments) Crude oil blend ($/bbl) $ 36.23 $ 75.06 (52 ) Natural gas liquids ($/bbl) $ 41.13 $ 72.85 (44 ) Natural gas ($/mcf) $ 4.75 $ 7.61 (38 ) Oil equivalent ($/boe) (1) $ 32.47 $ 60.04 (46 ) Field netback from continuing operations (before realized financial derivative instruments) ($/boe) $ 12.62 $ 36.55 (65 ) Field netback from continuing operations (including realized financial derivative instruments) ($/boe) $ 16.85 $ 35.37 (52 ) Midstream Provident Midstream NGL sales volumes (bpd) 141,669 136,320 4 EBITDA (000s) (2) $ 69,927 $ 75,987 (8 ) (1) Provident reports oil equivalent production converting natural gas to oil on a 6:1 basis. (2) EBITDA is earnings before interest, taxes, depletion, depreciation, accretion and other non-cash items - see "Reconciliation of non-GAAP measures". Provident Energy 2009 First Quarter Results - 4 - Management’s discussion and analysis The following analysis dated May 7, 2009 provides a detailed explanation of Provident Energy Trust’s (“Provident’s”) operating results for the three months ended March 31, 2009 compared to the same time period in 2008 and should be read in conjunction with the consolidated financial statements of Provident, found later in the interim report. Provident Energy Trust has diversified investments in certain segments of the energy value chain. Provident currently operates in two key business segments: Canadian crude oil and natural gas production (“COGP” or “Provident Upstream”), and Provident Midstream.Provident’s Upstream business produces crude oil and natural gas from seven core areas in the western Canadian sedimentary basin.The Midstream business unit operates in Canada and the U.S.A. and extracts, processes, markets, transports and offers storage of natural gas liquids within the integrated facilities at Younger in British Columbia, Redwater and Empress in Alberta, Kerrobert in Saskatchewan, Sarnia in Ontario, Superior in Wisconsin and Lynchburg in Virginia.Effective in the first quarter of 2008, Provident’s United States oil and natural gas production (“USOGP”) business was accounted for as discontinued operations. The USOGP business was sold in two transactions, the first in June and the second in August, 2008. This analysis commences with a summary of the consolidated financial and operating results followed by segmented reporting on the Upstream business unit and the Midstream business unit.The reporting focuses on the financial and operating measurements management uses in making business decisions and evaluating performance. This analysis contains forward-looking information and statements.See “Forward-looking information” at the end of the analysis for further discussion. First quarter highlights The first quarter highlights section provides commentary for the first quarter 2009 and for corresponding period in 2008. Consolidated funds flow from operations and cash distributions Consolidated Three months ended March 31, ($ 000s, except per unit data) 2009 2008 % Change Funds Flow from Operations and Distributions Funds flow from continuing operations $ 84,281 $ 130,394 (35 ) Funds flow from discontinued operations (1) - 49,836 (100 ) Total funds flow from operations $ 84,281 $ 180,230 (53 ) Per weighted average unit - basic and diluted (2) $ 0.32 $ 0.71 (55 ) Declared distributions $ 54,511 $ 91,117 (40 ) Per Unit $ 0.21 $ 0.36 (42 ) Percent of funds flow from continuing operations distributed 65 % 70 % (7 ) (1)Effective in the first quarter of 2008, Provident's USOGP business was accounted for as discontinued operations. (2) Includes dilutive impact of unit options and convertible debentures. Management uses funds flow from operations to analyze operating performance.Funds flow from operations represents cash flow from operations before changes in working capital and site restoration expenditures.Provident also reviews funds flow from operations in setting monthly distributions and takes into account cash required for debt repayment and/or capital programs in establishing the amount to be distributed. Funds flow from operations as presented does not have any standardized meaning prescribed by Canadian generally accepted accounting principles (GAAP) and therefore it may not be comparable with the calculations of similar Provident Energy 2009 First Quarter Results - 5 - measures for other entities.Funds flow from operations as presented is not intended to represent operating cash flow from operations or operating profits for the period nor should it be viewed as an alternative to cash provided by operating activities, net earnings or other measures of financial performance calculated in accordance with Canadian GAAP.All references to funds flow from operations throughout this report are based on cash provided by operating activities before changes in non-cash working capital and site restoration expenditures. First quarter 2009funds flow fromcontinuing operations was $84.3million,35percent belowthe $130.4million recorded in the first quarter of 2008.Provident Upstream provided27percent of first quarter 2009 funds flow from continuing operations andProvident Midstream added73 percent. Provident Upstream 2009 first quarter funds flow from operations was $22.8 million, a 68 percent decrease from the $71.1million recorded in the comparable 2008 quarter.This decrease was a result of significantly lower realized commodity prices combined with reduced production. The lower production is primarily due to natural production declines.Provident Upstream’s capital spending over the past year has been concentrated on development in Northwest Alberta with spending on facilities and pipeline assets as well as the waterflood program in Dixonville.These expenditures will not have immediate production gains but are intended to position Provident Upstream for future growth. The Provident Midstream business unit contributed $61.5million to first quarter of 2008 funds flow from operations,up from the $59.3 million recorded in the comparable 2008 quarter.Lower operating margins in Empress East and Redwater West were offset by realized gains on financial derivative instruments, lower interest expense and lower current taxes.Compared to the fourth quarter of 2008, funds flow from Midstream operations increased 78 percent in the first quarter of 2009 as strong winter demand resulted in higher propane-plus margins and lower cost inventory contributed to lower cost of goods sold. Declared distributions in the firstquarter of 2009 totaled $54.5million, or $0.21 per unit, compared to $91.1million, or $0.36 per unit, of declared distributions in the same period in 2008.This represented65percent of funds flow from operations in the 2009 period and 70 percent in 2008. Outlook Sustained price weakness and substantial volatility in commodity markets continues to challenge energy producers to generate cash flow comparable to levels achieved in recent years. Management will continue to balance reinvestment of cash flow among capital expenditures, distributions and long-term debt with the objectives of sustainability and long-term value creation. Provident Upstream expects to spend $88 million on its capital program in 2009, with the majority planned for the first half of the year. During the first quarter, Provident concluded its Pekisko winter work program and the resulting three new Pekisko wells were finished under budget. The installation of surface facilities is also complete and three of the five Pekisko wells are now tied-in and expected to be on year-round production in the second quarter, following spring breakup. At Dixonville, Provident has applied for, and is awaiting regulatory approval to proceed with the implementation of the waterflood enhanced recovery program beyond the current pilot phase. Provident has also completed a three well program in Southeast Saskatchewan with preliminary light oil production results in line with management expectations. Operating costs for the remainder of the year are expected to remain relatively stable during the second quarter of 2009, but should begin to moderate during the latter half of the year. The Board of Directors has approved a $27 million increase to the Midstream capital program for 2009, bringing the capital budget to $54 million for the year. The additional capital will primarily be directed towards the construction of a depropanizer facility in Michigan. The Michigan Depropanizer will be strategically located on the Enbridge pipeline system with access to the premium propane markets in the area. The facility will be designed with an initial propane-plus fractionation capacity of 9,700 barrels per day (bpd), which will more than replace the 6,000 bpd leased fractionation capacity at Sarnia which expired April 1. Provident anticipates that the new facility will be commissioned in the first half of 2010. Also, Provident is nearing completion of two 500,000 barrel (bbl) storage caverns at Redwater which are expected to enter condensate service in the third quarter of 2009. These caverns will be fully utilized for commercial and operational storage. A third 500,000 bbl storage cavern is also under construction and is slated for completion in Provident Energy 2009 First Quarter Results - 6 - Provident anticipates additional growth in demand for condensate and condensate terminalling services at its Redwater facility throughout 2009, as demand for diluent is expected to remain strong as additional oilsands production is brought on-stream throughout the year. The longer term demand outlook for condensate and condensate handling services has also strengthened due to the delay of several planned bitumen upgraders in the Fort Saskatchewan area.
